—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered May 20, 1998, as denied that branch of their motion which was to dismiss the complaint on the ground of forum non conveniens.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying that branch of the defendants’ motion which was to dismiss the complaint on the ground of forum non conveniens (see, CPLR 327; Islamic Rep. of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108; Barocas v Gorenstein, 189 AD2d 847; O’Connor v Bonanza Intl., 129 AD2d 569; Temple v Temple, 97 AD2d 757). S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.